 218324 NLRB No. 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In light of the number of voters in dispute, Member Higgins stat-ed in dissent that he would have conducted the election and im-
pounded all ballots until the Board resolved the issue of the clinical
partners™ supervisory status.2U.S. Family Care San Bernardino, 313 NLRB 1176 (1994).Sutter Roseville Medical Center and CaliforniaNurses Association, Petitioner. Case 20ŒRCŒ17144August 11, 1997DECISION AND CERTIFICATION OFREPRESENTATIVEBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe National Labor Relations Board has consideredobjections to an election held on September 26 and 27,
1996, and the Acting Regional Director™s report rec-
ommending disposition of them. The election was con-
ducted pursuant to a Decision and Direction of Elec-
tion. The tally of ballots shows 195 for the Petitioner,
and 101 against, with 80 challenged ballots, a number
insufficient to affect the outcome of the election.The Board has reviewed the record in light of theexceptions and briefs and has decided to adopt the
Acting Regional Director™s findings and recommenda-
tions, to the extent consistent with the rationale set
forth in this decision, and finds that a certification of
representative should be issued.The Petitioner seeks to represent a unit of all theEmployer™s registered nurses, including those des-
ignated as clinical partners. The Employer contends
that all clinical partners are supervisors within the
meaning of Section 2(11) of the Act and must be ex-
cluded from the unit. This supervisory issue, and ob-
jections by the Employer to the prounion activities of
some clinical partners, have been the main points of
contention in this proceeding.After an extensive preelection hearing, the RegionalDirector for Region 5 issued a Decision and Direction
of Election finding that the clinical partners were not
statutory supervisors and thus were eligible to vote in
the unit as defined. The Employer filed a request for
review of this determination with the Board. On Sep-
tember 27, 1996, the Board issued an Order stating
that the request for review had raisedsubstantial issues with respect to the Regional Di-rector™s finding that the Clinical Partners™ role in
hiring and transfers does not establish supervisory
authority. However, the Board believes that this
issue can best be resolved through the use of the
Board™s challenge procedure. Accordingly, the
Regional Director™s Decision is amended to per-
mit the Clinical Partners to vote subject to chal-
lenge, and the Request for Review is denied in
this and all other respects. [Fns. omitted.]1As indicated above, a majority of unit employeesvoted for representation by the Petitioner. The chal-
lenged ballots, including those cast by clinical partners,
were not sufficient in number to affect the election re-
sult. The Employer filed timely election objections re-
iterating its allegation that the clinical partners were
supervisors and further alleging that the prounion ac-
tivities of clinical partners during the preelection pe-
riod had interfered with employees™ free choice in the
election. The Acting Regional Director recommended
overruling the Employer™s objections in their entirety.
Reasoning that the Board had ‚‚neither remanded the
issue of their [the clinical partners] eligibility to the
Region for reconsideration, nor abandoned the conclu-
sions reached in the Decision and Direction of Elec-
tion,™™ he relied on the Regional Director™s preelection
report to find that the clinical partners were not super-
visors. The Acting Regional Director therefore con-
cluded that the alleged prounion conduct of unit em-
ployees was not objectionable.We agree with the recommendation to overrule theEmployer™s objections, but we do not rely on the Act-
ing Regional Director™s analysis. Based on the record
before us, primarily consisting of the evidence intro-
duced at the preelection hearing, we are unable to de-
termine whether clinical partners are statutory super-
visors because of their role in hiring and transfers. As-
suming arguendo, that clinical partners are supervisors,
however, we find that the prounion conduct alleged by
the Employer could not reasonably have affected the
election.The prounion activities of statutory supervisors mayconstitute objectionable conduct warranting setting
aside an election in two situations: (1) when the em-
ployer takes no stand contrary to the supervisors™
prounion conduct, thus leading the employees to be-
lieve that the employer favors the union; or (2) when
the supervisors™ prounion conduct coerces employees
into supporting the union out of fear of retaliation by,
or rewards from, the supervisors.2Because the Em-ployer undisputedly communicated its antiunion posi-
tion to its employees, the issue in this case concerns
the latter situation.The evidence submitted by the Employer in supportof its objections consists of an affidavit from Dorothea
Dix, director of Telemetry, Oncology, and Special
Care, and copies of two letters allegedly distributed to
the Employer™s registered nurses. Viewing this evi-
dence in a light most favorable to the Employer, it
shows: that the names of 19 clinical partners appeared
in a list of 52 registered nurses who endorsed the Peti-
tioner; that brief, individual written statements of sup-
port by 7 clinical partners appeared with similar state-
ments by other unit nurses in a union campaign docu-
ment; and that clinical partners, unidentified by nameVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00218Fmt 0610Sfmt 0610D:\NLRB\324.026APPS10PsN: APPS10
 219SUTTER ROSEVILLE MEDICAL CENTER3NLRB v. San Antonio Portland Cement Co., 611 F.2d 1148, 1151(5th Cir. 1980). Accord: Wright Memorial Hospital v. NLRB, 771F.2d 400, 405 (8th Cir. 1985). See also NLRB v. Hawaiian FlourMill, Inc., 792 F.2d 1459, 1463Œ1464 (9th Cir. 1986).4U.S. Family Care San Bernardino, supra at 1176; Sil-Base Co.,290 NLRB 1179, 1181 (1988).5Wright Memorial Hospital v. NLRB, supra.6E.g., Cal-Western Transport, 283 NLRB 453, 455 (1987), enfd.870 F.2d 1481 (9th Cir. 1989).7As previously stated, we are unable to resolve the issue of theclinical partners™ supervisory status based on the record before us.
In these circumstances, another hearing, or at least an opportunity
for the parties to present additional evidence, would be necessary to
determine this issue. Holding such a hearing would not change the
result of the election because the clinical partners™ challenged ballots
are nondeterminative and we have found that, even if they are super-
visors, they did not engage in objectionable conduct. We therefore
see no basis for frustrating the majority choice of undisputed unit
employees by delaying the Petitioner™s certification. We recognize
the uncertainty created by the continuing debate over the inclusion
of clinical partners in the unit, but this uncertainty can be resolvedthrough the bargaining process or through the timely filing of a unit
clarification petition.or in number, were present at various polling placesduring the election. The Employer has supplemented
this evidence with an offer to prove, through the testi-
mony of two clinical partners, that clinical partners so-
licited authorization cards on behalf of the Petitioner,
expressed their support for unionization at employee
meetings sponsored by the Petitioner, and urged other
nurses to vote for the Petitioner. The Employer further
offers to prove, through the testimony of care coordi-
nator Dorothy Hoffman, that a clinical partner told
Hoffman that her job would be protected if she voted
for the union.The Employer™s evidence and offer of proof fail toestablish a prima facie case of objectionable prounion
supervisory conduct. Initially, we emphasize that, al-
though the Employer™s objections alleged that clinical
partners coerced employees by promising benefits if
they voted for the Petitioner and by threatening repris-
als if they voted against it, the Employer has presented
no evidence whatsoever of threats or promises of bene-
fits by clinical partners. The absence of such evidence
is significant in considering the conduct that the Em-
ployer has specifically identified. As to the solicitation
of authorization cards, such activity by supervisors is
not objectionable where, ‚‚nothing in the words, deeds,
or atmosphere of a supervisor™s request for authoriza-
tion cards contains the seeds of potential reprisal, pun-
ishment or intimidation.™™3Similarly, supervisory state-ments endorsing the union and pointing out the pos-
sible benefits of union representation, including the
possibility of better wages and benefits and protection
from job loss, are not inherently coercive and are not
objectionable when made without threats of retaliation
or reward.4In these circumstances, such statements are‚‚permissible expressions of personal opinion.™™5Furthermore, in analyzing the impact of prounionsupervisory conduct on an election, the Board also
considers the nature and degree of authority possessed
by those engaged in the prounion activity, and their
concomitant ability to reward or punish unit employ-
ees.6The clinical partners here have no supervisoryauthority over their nursing peers in the bargaining unit
at issue in this election proceeding. Their supervisory
authority, if it exists, is limited to the hiring and trans-
fer of technical and service employees who are rep-
resented in a separate bargaining unit. Thus, not only
is there no evidence that clinical partners made threats
or promises of benefits when engaged in prounion ac-tivities, there also is no evidence that other unit nurseswould reasonably believe that clinical partners had any
direct ability to punish or reward them for their atti-
tude toward the Petitioner.There remains for our consideration only the Em-ployer™s objection alleging the coercive presence of
clinical partners in the polling places during the elec-
tion. The Employer has not alleged or submitted evi-
dence identifying any specific conduct by clinical part-
ners in these areas that interfered with the election
process. It therefore rests on the contention that the
mere presence of supervisors had a coercive effect.
Having specifically directed that clinical partners be
permitted to vote subject to challenge in the election,
we certainly cannot find that their presence at the polls
during the election is prima facie evidence of objec-
tionable conduct. How else were they supposed to cast
their challenged ballots? Moreover, we reiterate that
clinical partners have no supervisory authority over
their nursing peers in the bargaining unit. Unit nurses
observing and being observed by clinical partners at
the polls would not reasonably tend to be coerced in
their electoral choice by the presence of coworkers
who had no control over them and were also there to
vote.Based on the foregoing, we find that the Employerhas failed to prove its objection allegations or to
present prima facie evidence that any substantial and
material issues of fact exist that would warrant a hear-
ing. Accordingly, without resolving the issue of clini-
cal partners™ supervisory status, we adopt the Acting
Regional Director™s recommendation to overrule the
Employer™s objections and to certify the Petitioner™s
representative status.7CERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of the valid ballotshave been cast for the California Nurses Association,
and that it is the exclusive collective-bargaining rep-
resentative of the employees in the following appro-
priate unit:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00219Fmt 0610Sfmt 0610D:\NLRB\324.026APPS10PsN: APPS10
 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
All Registered Nurses employed by the Employer,including all Registered Nurses employed at Sut-
ter VNA Roseville Home Health and Sutter Hos-pice Roseville, but excluding all other employees,guards and supervisors as defined in the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00220Fmt 0610Sfmt 0610D:\NLRB\324.026APPS10PsN: APPS10
